 

Exhibit 10.7

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This Intellectual Property Security Agreement (“Agreement”) is entered into as
of June 13, 2016 by and among (a) INSPIREMD, INC., a Delaware corporation whose
address is 800 Boylston Street, Suite 16041, Boston, Massachusetts 02199
(“Grantor”), (b) the several banks and other financial institutions or entities
from time to time parties to the Loan Agreement (defined below; collectively,
the “Lender”), and (c) HERCULES CAPITAL, INC., a Maryland corporation in its
capacity as administrative agent for itself and the Lender (in such capacity,
the “Agent”).

 

RECITALS

 

A.           Lender has agreed to make certain advances of money and to extend
certain financial accommodations to Grantor (the “Loans”) in the amounts and
manner set forth in that certain Loan and Security Agreement by and among Agent,
Lender, INSPIRE M.D LTD, a company organized under the laws of the State of
Israel, and Grantor dated as of even date hereof (as the same may be amended,
modified or supplemented from time to time, the “Loan Agreement”; capitalized
terms used herein are used as defined in the Loan Agreement). Lender is willing
to make the Loans to Grantor, but only upon the condition, among others, that
Grantor shall grant to Agent a security interest in its Copyrights, Trademarks,
Patents, and Mask Works (as each term is described below) to secure the
obligations of Grantor to Agent and Lender.

 

B.           Pursuant to the terms of the Loan Agreement, Grantor has granted to
Agent a security interest in all of Grantor's right, title and interest, whether
presently existing or hereafter acquired, in, to and under all of the
Collateral.

 

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound, as collateral security for the
prompt and complete payment when due of its obligations to Agent and Lender,
Grantor hereby represents, warrants, covenants and agrees as follows:

 

AGREEMENT

 

1.          Grant of Security Interest. To secure its obligations to Agent and
Lender, Grantor grants and pledges to Agent a security interest in all of
Grantor’s right, title and interest in, to and under its intellectual property
(all of which shall collectively be called the “Intellectual Property
Collateral”), including, without limitation, the following:

 

(a)          Any and all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret, now or hereafter existing, created, acquired or
held, including without limitation those set forth on Exhibit A attached hereto
(collectively, the “Copyrights”);

 

 

 

 

(b)          Any and all trade secrets, and any and all intellectual property
rights in computer software and computer software products now or hereafter
existing, created, acquired or held;

 

(c)          Any and all design rights that may be available to Grantor now or
hereafter existing, created, acquired or held;

 

(d)          All patents, patent applications and like protections including,
without limitation, improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same, including without limitation
the patents and patent applications set forth on Exhibit B attached hereto
(collectively, the “Patents”);

 

(e)          Any trademark and servicemark rights, whether registered or not,
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of Grantor connected with and symbolized by
such trademarks, including without limitation those set forth on Exhibit C
attached hereto (collectively, the “Trademarks”);

 

(f)          All mask works or similar rights available for the protection of
semiconductor chips, now owned or hereafter acquired, including, without
limitation those set forth on Exhibit D attached hereto (collectively, the “Mask
Works”);

 

(g)          Any and all claims for damages by way of past, present and future
infringements of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above;

 

(h)          All licenses or other rights to use any of the Copyrights, Patents,
Trademarks, or Mask Works and all license fees and royalties arising from such
use to the extent permitted by such license or rights;

 

(i)          All amendments, extensions, renewals and extensions of any of the
Copyrights, Trademarks, Patents, or Mask Works; and

 

(j)          All proceeds and products of the foregoing, including without
limitation all payments under insurance or any indemnity or warranty payable in
respect of any of the foregoing.

 

2.          Recordation. Grantor authorizes the Commissioner for Patents, the
Commissioner for Trademarks and the Register of Copyrights and any other
government officials to record and register this Agreement upon request by
Agent.

 

3.          Loan Documents. This Agreement has been entered into pursuant to and
in conjunction with the Loan Agreement, which is hereby incorporated by
reference. The provisions of the Loan Agreement shall supersede and control over
any conflicting or inconsistent provision herein. The rights and remedies of
Agent with respect to the Intellectual Property Collateral are as provided by
the Loan Agreement and related documents, and nothing in this Agreement shall be
deemed to limit such rights and remedies.

 

 

 

 

4.          Execution in Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or in electronic (i.e., "pdf" or
"tif" format) shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

5.          Successors and Assigns. This Agreement will be binding on and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

6.          Governing Law. This Agreement and any claim, controversy, dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this Agreement and the transactions contemplated hereby
and thereby shall be governed by, and construed in accordance with, the laws of
the United States and the State of California, without giving effect to any
choice or conflict of law provision or rule (whether of the State of California
or any other jurisdiction).

 

[Signature page follows.]

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Intellectual Property Security
Agreement to be duly executed by its officers thereunto duly authorized as of
the first date written above.

 

  GRANTOR:       INSPIREMD, INC.       By: /s/ Craig Shore         Name: Craig
Shore         Title: CFO       AGENT:       HERCULES CAPITAL, INC.       By: /s/
Ben Bang         Name: Ben Bang         Title: Associate General Counsel      
LENDER:       HERCULES CAPITAL, INC.       By: /s/ Ben Bang         Name: Ben
Bang         Title: Associate General Counsel

 

 

 

 

EXHIBIT A

 

Copyrights

 

Description   Registration/
Application
Number   Registration/
Application
Date           None.        

 

 

 

 

EXHIBIT B

 

Patents

 

Description   Registration/
Application
Number   Registration/
Application
Date           None.        

 

 

 

 

EXHIBIT C

 

Trademarks

 

Description   Registration/
Application
Number   Registration/
Application
Date           None.        

 

 

 

 

EXHIBIT D

 

Mask Works

 

Description   Registration/
Application
Number   Registration/
Application
Date           None.        

 

 



 